 
Exhibit 10.10
MONOPAR THERAPEUTICS INC.
2016 Stock Incentive Plan
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
_______________ (the “Grant Date”) between MONOPAR THERAPEUTICS INC. (the
“Company”) and __________________ (referred to herein as “Participant”). Terms
used in this Agreement with initial capital letters without definitions are
defined in the Monopar Therapeutics Inc. 2016 Stock Incentive Plan (the “Plan”)
and have the same meaning in this Agreement.
 
The Participant and the Company are entering into this Agreement with the
understanding that the options granted hereunder are granted in full
satisfaction of any and all prior oral and/or written commitments from the
Company, either as Monopar Therapeutics LLC or Monopar Therapeutics Inc., to
grant to Participant options to purchase shares of the Company.
 
1. Option Shares. On the Grant Date, the Company hereby grants to Participant
the option (the “Option”) to purchase up to ____________ shares of the Company’s
common stock, par value $0.001 per share (the “Shares”), pursuant and subject to
the terms of the Plan, a copy of which has been delivered or made available to
Participant and is incorporated herein by reference. The Option granted hereby
is a Nonqualified Stock Option.
 
2. Exercise Price. The purchase price per Share upon exercise of the Option is
$_____.
 
3. Vesting. Subject to the terms of the Plan, the Option shall vest and be
exercisable only during the period beginning at the Grant Date and ending 10
years after the Grant Date (the “Grant Expiration Date”). During such period,
provided that Participant continues to be a Director, Consultant or Employee of
the Company or a Subsidiary, the Option shall vest and become exercisable (i.e.,
Shares may be purchased) according to the following schedule:
______________________________.
 
The number of Shares, the exercise price thereof and the rights granted under
this Agreement are subject to adjustment and modification as provided in the
Plan. The total number of Shares referred to in this Section means, at any
relevant time, the number of shares stated in Section 1 hereof as such number
shall then have been adjusted pursuant to the Plan. Notwithstanding the
foregoing, in the event of a Change of Control prior to Participant’s
Termination of Directorship, Consultancy or Employment, the Option becomes fully
vested and exercisable.
 
4. Termination of Directorship, Consultancy or Employment.
 
(a)           in cases other than a Change of Control, any portion of the Option
that has not vested as of the date of Termination of Directorship, Consultancy
or Employment will automatically be canceled and forfeited and Participant shall
not be entitled to any further rights in respect thereof; and
 
(b)           Participant will have one (1) year from the date of Termination of
Directorship, Consultancy or Employment or until the Grant Expiration Date,
whichever period is shorter, to exercise any portion of the Option that is
vested and exercisable as of the date of Termination of Directorship,
Consultancy or Employment.
 
5. Method of Exercise and Payment of Price.
 
(a) Method of Exercise. At any time when all or a portion of the Option is
exercisable under the Plan and this Agreement, some or all of the exercisable
portion of the Option may be exercised from time to time by written notice to
the Company in the form attached as Exhibit A hereto, or such other method of
exercise as may be specified by the Company, including without limitation,
exercise by electronic means on the website of the Company’s third-party equity
plan administrator, which will:
 
(i)           state the number of Shares with respect to which the Option is
being exercised; and
 
(ii)           if the Option is being exercised by anyone other than
Participant, if not already provided, be accompanied by proof satisfactory to
counsel for the Company of the right of such person or persons to exercise the
Option under the Plan and all applicable laws and regulations.
 
(b) Payment of Price. The full exercise price for the portion of the Option
being exercised shall be paid to the Company as provided below:
 
(i)           in cash;
 
(ii)           by check or wire transfer (denominated in U.S. Dollars);
 
(iii)           subject to any conditions or limitations established by the
Administrator, other Shares which:
 
(A)           have been owned by Participant for more than six months on the
date of surrender (unless this condition is waived by the Administrator); and
 
(B)           have a Fair Market Value on the date of surrender equal to or
greater than the aggregate exercise price of the Shares as to which said Option
shall be exercised (it being agreed that the excess of the Fair Market Value
over the aggregate exercise price shall be refunded to Participant in cash);
 
(iv)           subject to any conditions or limitations established by the
Administrator, by the Company’s retention of the number of Shares otherwise
issuable upon exercise of the Option at least equal to the exercise price (it
being agreed that any excess of the Fair Market Value of the retained Shares
over the aggregate exercise price shall be refunded to Participant in cash);
 
(v)           consideration received by the Company under a broker-assisted sale
and remittance program acceptable to the Administrator; or
 
(vi)           any combination of the foregoing methods of payment.
 
 
 

 
 
6. Transfer. Unless a transfer is approved by the Plan Administrator, which
approval may be withheld at the Administrator’s sole discretion, the Option
shall be transferable only at Participant’s death, by Participant’s will or
pursuant to the laws of descent and distribution. During Participant’s lifetime,
the Option may not be exercised by anyone other than Participant or, in the
event of Participant’s incapacity, Participant’s legal representative. The terms
of this Agreement shall be binding upon the executors, administrators,
successors and assigns of Participant.
 
7. Restrictions on Exercise. The Option is subject to all restrictions in this
Agreement and/or in the Plan. As a condition of any exercise of the Option, the
Company may require Participant or his or her successor to make any
representation and warranty to comply with any applicable law or regulation or
to confirm any factual matters reasonably requested by the Company.
 
THE OPTION SHALL NOT BE EXERCISABLE UNLESS AND UNTIL THE SHARES OF STOCK TO BE
ISSUED UPON EXERCISE OF THE OPTION HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (“THE ACT”) AND APPLICABLE STATE SECURITIES LAWS OR THE
COMPANY HAS DETERMINED THAT THE ISSUANCE OF SUCH SHARES OF STOCK ARE EXEMPT FROM
SUCH REGISTRATIONS.
 
8. Privileges of Stock Ownership. Participant shall not have any of the rights
of a shareholder with respect to any of the Shares (e.g., the rights to vote and
receive dividends) until the Shares are issued to Participant following the
exercise of all or part of the Option.
 
9. Right of Set-Off. By accepting this Option, Participant consents to a
deduction from, and set-off against, any amounts owed to Participant by the
Company or any Subsidiary from time to time (including, but not limited to,
amounts owed to Participant as Board or Committee meeting fees, stipends, etc.)
to the extent of the amounts owed to the Company or Subsidiary under this
Agreement.
 
10. Withholding Tax.
 
(a)           Generally. Participant is liable and responsible for all taxes
owed in connection with the exercise of the Option, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Option. The Company does not make any representation or
undertaking regarding the tax treatment or the treatment of any tax withholding
in connection with the exercise of the Option. The Company does not commit and
is under no obligation to structure the Option or the exercise of the Option to
reduce or eliminate Participant's tax liability.
 
(b)           Payment of Withholding Taxes. Concurrently with the payment of the
exercise price pursuant to Section 5 hereof, Participant is required to arrange
for the satisfaction of the minimum amount of any domestic or foreign tax
withholding obligation, whether national, federal, state or local, including any
employment tax obligation (the “Tax Withholding Obligation”) in a manner
acceptable to the Company. Any manner provided for in Section 5(b) hereof shall
be deemed an acceptable manner to satisfy the Tax Withholding Obligation unless
otherwise determined by the Company.
 
11. Holding Period Requirement. If the Company is subject to the reporting
requirements of Section 13 of the Securities and Exchange Act of 1934, then
Shares purchased upon exercise of an Option by an Eligible Person who is an
officer (as defined in §240.16a-1 of the Code of Federal Regulations) or a
director of the Company may not be sold before at least six months have elapsed
from the date the Option was granted.
 
12. Governing Law/Venue. This Agreement shall be governed by the laws of the
State of Delaware, without regard to principles of conflicts of law, except to
the extent superseded by the laws of the United States of America. The parties
agree and acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Option and
benefits granted herein would not be granted without the governance of this
Agreement by the laws of the State of Delaware. In addition, all legal actions
or proceedings relating to this Agreement shall be brought exclusively in state
or federal courts located in the State of Delaware and the parties executing
this Agreement hereby consent to the personal jurisdiction of such courts. In
the event that it becomes necessary for the Company to institute legal
proceedings under this Agreement, Participant shall be responsible to the
Company for all costs and reasonable legal fees incurred by the Company with
regard to such proceedings. Any provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.
 
13. Interpretation and Administration. The parties agree that the interpretation
of this Agreement shall rest exclusively and completely within the sole
discretion of the Administrator. The parties agree to be bound by the decisions
of the Administrator with regard to the interpretation of this Agreement and
with regard to any and all matters set forth in this Agreement. The
Administrator may delegate its functions under this Agreement to an officer of
the Company designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement shall be final and binding unless such decision is arbitrary and
capricious.
 
14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Option grant hereunder and participation in the Plan or future Options that may
be granted under the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the
acceptance of option grants and the execution of option agreements through
electronic signature.
 
 
 

 
 
15. Notices. All notices requests, consents and other communications required or
provided hereunder shall be in writing and, if to the Company, shall be
delivered or mailed to its principal office, and, if to Participant, shall be
delivered either personally or mailed to the address of Participant appearing on
the books and records of the Company.
 
16. Prompt Acceptance of Agreement. The Option grant evidenced by this Agreement
shall, at the discretion of the Administrator, be forfeited if this Agreement is
not manually executed and returned to the Company, or electronically executed by
Participant by indicating Participant’s acceptance of this Agreement in
accordance with the acceptance procedures set forth on the Company’s third-party
equity plan administrator’s website, within 90 days of the Grant Date.
 
17. Entire Agreement. This Agreement, together with the Plan, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto. In
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan shall control.
 
18. Amendment. This Agreement may not be modified, supplemented or otherwise
amended other than pursuant to a written agreement between Company and
Participant.
 
19. No Third-Party Beneficiary. This Agreement is made for the benefit of the
Company and any Subsidiary of which Participant is a Director, Consultant or
Employee during the term hereof.
 
20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
21. Directorship, Consultancy/At-Will Employment. This Agreement does not
constitute a contract of employment or guarantee of employment of Participant
for any length of time and nothing in the Plan or this Agreement confers upon
Participant any right to continue as a Director, Consultant of, Employee of, or
other relationship with, the Company or any Subsidiary, or limit or interfere in
any way with the right of the Company or Subsidiary to terminate Participant’s
directorship, consultancy or employment any time with or without Cause.
 
22. No Representations Regarding Tax Consequences. Participant acknowledges and
agrees that the Company has made no warranties or representations to Participant
with respect to the tax consequences (including, but not limited to, income tax
consequences) related to the Option granted under this Agreement, and
Participant is in no manner relying on the Company or its representatives for an
assessment of such tax consequences. Participant further acknowledges that there
may be adverse tax consequences upon disposition of the Shares acquired pursuant
to the exercise of the Option and that Participant has been advised that he
should consult with his own attorney, accountant and/or tax advisor regarding
the consequences thereof. Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for Participant.
 
23. Headings. Section and subsection headings contained in this Agreement are
inserted for the convenience of reference only. Section and subsection headings
shall not be deemed to be a part of this Agreement for any purpose, and they
shall not in any way define or affect the meaning, construction or scope of any
of the provisions hereof.
 
 
 
 
 
MONOPAR THERAPEUTICS INC.
 
 
By:                                                                
 
Name:
 
Title:
Attest:
 
 
 
Name:
Title:
 
Accepted by:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
Exhibit A
 
Form of
 
Notice of Exercise
 
Monopar Therapeutics inc.
1000 Skokie Blvd., Ste 350
Wilmette, IL 60091
Attention: Chandler D. Robinson
 
Date of Exercise:________________
 
Chandler D. Robinson:
 
This constitutes notice under my stock option described below (the “Option”)
that I hereby exercise my option and elect to purchase the number of shares for
the price set forth below.
 
Type of option (check one):
Incentive [ ]
Nonstatutory [ ]
 
 
 
Stock option dated:
________________
 
 
 
 
Number of shares as to which option is exercised:
 
________________
 
 
 
 
 
 
 
Total exercise price:
$_______________
 
 
 
 
Cash payment delivered herewith:
 
$_______________
 

 
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Monopar Therapeutics Inc. 2016 Stock
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the shares of Common Stock issued upon exercise of
this option that occurs within two (2) years after the date of grant of the
Option or within one (1) year after such shares of Common Stock are issued upon
exercise of this option.
 
I hereby make the following certifications and representations with respect to
the shares of Common Stock of the Company listed above (the “Shares”), which are
being acquired by me for my own account upon exercise of the Option as set forth
above:
 
I acknowledge that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are deemed to constitute
“restricted securities” under Rule 701 and may be deemed to be “control
securities” under Rule 144 promulgated under the Securities Act. I warrant and
represent to the Company that I have no present intention of distributing or
selling said Shares, except as permitted under the Securities Act and any
applicable state securities laws.
 
I further acknowledge that I will not be able to resell the Shares for at least
ninety days (90) after the stock of the Company becomes publicly traded (i.e.,
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934) under Rule 701, or for at least six months from the date
the Option was granted, if I am an officer as defined in § 240.16a-1 of the Code
of Federal Regulations or a Director of the Company, and that more restrictive
conditions apply to affiliates of the Company under Rule 144.
 
I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company’s Certificate of Incorporation, Bylaws
and/or applicable securities laws.
 
I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Shares or other securities of the Company held by
me, for a period of time specified by the underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of the registration
statement of the Company filed under the Securities Act. I further agree to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the underwriter(s) that are consistent with the foregoing or that
are necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to my
Shares until the end of such period.
 
Very truly yours,
 
 
By: ___________________________________
 
Name: _________________________________
*Must be signed by Option holder exactly as name appears on Option Agreement. If
signed by a legal representative, executor, or other authorized individual,
please set forth the individual’s full title and submit proper evidence of such
individual’s authority to sign this Notice of Exercise.
 
